   Case 19-00302-SMT    Doc 43Filed 08/22/19 Entered 08/22/19 14:03:04   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 8

Signed: August 22, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    ZAINAB MANSARAY AND MOHAMED         )       Case No. 19-00302
    TURAY,                              )       (Chapter 13)
                                        )       Not for publication in
                          Debtors.      )       West’s Bankruptcy Reporter

                          MEMORANDUM DECISION AND ORDER
                       DENYING MOTION TO VACATE DISMISSAL

          The debtors have filed a Motion to Vacate Order (Dkt. No.

    41) wherein the debtors are seeking to have the Order Dismissing

    Case (Dkt. No. 40) vacated.       That motion will be denied.

                                            I

          This case was initiated by the debtors’ filing a voluntary

    petition under chapter 13 of the Bankruptcy Code on May 6, 2019.

    A meeting of creditors was scheduled for June 10, 2019.              The

    debtors failed to provide the chapter 13 trustee with their tax

    returns, or a transcript of their tax returns, for the most

    recent tax year prior to the filing of the petition within seven

    days before the meeting of creditors.

          The debtors did not file opening documents, including the

    debtors schedules A/B-J, copies of payment advices, statement of
Case 19-00302-SMT   Doc 43   Filed 08/22/19 Entered 08/22/19 14:03:04    Desc Main
                             Document Page 2 of 8


financial affairs, statement of current monthly income, and

chapter 13 plan, with the petition.          The court issued an Order to

File Required Documents on May 7, 2019 (Dkt. No. 9) directing

debtors to file required documents.          The debtors filed a motion

to extend the deadline to June 10, 2019, which was granted.                 The

debtors filed their schedules, statement of financial affairs,

statement of monthly income, and chapter 13 plan on June 7, 2019,

but failed to include a supplemental mailing matrix or a

statement of no alterations as required by LBR 1007-2.                  The court

issued an order directing the debtors to file the supplemental

mailing matrix or statement of no alterations on June 10, 2019.

When the debtors failed to comply with that order, the debtors’

schedules were stricken on June 25, 2019.            The debtors never

filed amended schedules.

      The debtors were required to file copies of all payment

advices received within 60 days before the petition date of May

6, 2019, the 60th day beforehand being March 7, 2019.              On June

17, 2019, after the meeting of creditors of June 10, 2019, at

which the debtors were to be examined, the debtors filed certain

payment advices of the debtor Turay (which also attached certain

payment advices of the debtor Mansaray).           The court notified the

debtors on June 19, 2019, that Mansaray needed to file her

payment advices separately.        As to Mansaray, the debtors filed

certain payment advices on July 5, 2019.           Mansaray’s payment


                                       2
Case 19-00302-SMT   Doc 43   Filed 08/22/19 Entered 08/22/19 14:03:04   Desc Main
                             Document Page 3 of 8


advices were for pay periods ending after the commencement of the

case and thus were necessarily not payment advices received

during the 60-day period of March 7, 2019, to May 5, 2019.

Turay’s payment advices included one for a payment made on May 2,

2019, for the two-week pay period ending April 29, 2019, and no

other payment advices received during the 60-day period of March

7, 2019, to May 5, 2019.

      The chapter 13 trustee filed a Motion to Dismiss and Notice

of an Opportunity for a Hearing, seeking dismissal of the

debtors’ case pursuant to 11 U.S.C. § 521(e)(2)(A) for the

debtors’ failure to provide tax documents; pursuant to 11 U.S.C.

§ 521(a)(1)(B)(iv) for the debtors’ failure to provide payment

advices received in the 60 days preceding the filing of the case;

and pursuant to 11 U.S.C. § 1307(c)(1) for unreasonable delay

that was prejudicial to creditors.          The trustee’s motion included

a notice of opportunity to oppose the motion notifying the

debtors that:

           *PLEASE TAKE NOTICE THAT WITHIN TWENTY ONE (21) DAYS
      AFTER THE DATE OF THIS NOTICE you must file and serve a
      written objection to the motion, together with the
      proposed order required by Local Bankruptcy Rule 9072-1.
      The objection and proposed order must be filed with the
      Clerk of the Bankruptcy Court, U.S. Courthouse, 3rd and
      Constitution Ave., N.W., Washington, D.C. 20001, and
      served by mailing a copy to the Chapter 13 Trustee and
      all scheduled, secured creditors.

           *IF YOU FAIL TO FILE A TIMELY OBJECTION, THE MOTION
      MAY BE GRANTED BY THE COURT WITHOUT A HEARING. The court
      may grant the motion without a hearing if the objection
      filed states inadequate grounds for denial. Parties in

                                       3
Case 19-00302-SMT   Doc 43   Filed 08/22/19 Entered 08/22/19 14:03:04   Desc Main
                             Document Page 4 of 8


      interest with questions may contact the Trustee.

The debtors failed to file an opposition to the trustee’s Motion

to Dismiss, and the court granted the motion on August 15, 2019.

The debtors filed their Motion to Vacate Order on August 16,

2019, wherein the debtors assert that they filed their payment

advices, they provided tax documents, and they have been making

plan payments.

                                       II

      The Motion to Vacate Order was filed within 14 days after

entry of the court’s order dismissing the case.             Accordingly, the

motion will be considered under Fed. R. Civ. P. 59(e), made

applicable by Fed. R. Bankr. P. 9023.           Under Rule 59(e), a court

may reconsider a final order if the “court finds that there is an

intervening change of controlling law, the availability of new

evidence, or to correct a clear legal error or prevent manifest

injustice.”   Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.

Cir. 1996).   Such motions “are disfavored and relief from

judgment is granted only when the moving party establishes

extraordinary circumstances.”         Niedermeier v. Office of Baucus,

153 F. Supp. 2d 23, 28 (D.C. 2001).

      The debtors have failed to meet their burden under Rule 59.

The debtors have failed to show that there has been an

intervening change in controlling law, the availability of new

evidence, the need to correct a clear legal error, or the need to


                                       4
Case 19-00302-SMT   Doc 43   Filed 08/22/19 Entered 08/22/19 14:03:04   Desc Main
                             Document Page 5 of 8


prevent manifest injustice.        The debtors’ assertion that they

have filed their payment advices, have provided their tax

documents to the trustee, and have been making plan payments,

does not satisfy their burden under Rule 59.

      The debtors assert that they provided the trustee with tax

documents, but do not dispute that they failed to provide the tax

documents within seven days prior to the meeting of creditors.

Under § 521(e)(2)(A)(i), the debtors are required to provide tax

documents “not later than 7 days before the date set for the

first meeting of creditors.”         Pursuant to § 521(e)(2)(B): “If the

debtor fails to comply with clause (i) or (ii) of subparagraph

(A), the court shall dismiss the case unless the debtor

demonstrates that the failure to so comply is due to

circumstances beyond the control of the debtor.”             The debtors

have not shown that they were unable to provide their tax

documents to the trustee within seven days of the meeting of

creditors for “circumstances beyond [their] control.”              Therefore,

the court is required to dismiss the case pursuant to

§ 521(e)(2).

      There are problems with the debtors’ payment advices.               The

payment advices were filed untimely.           The debtors were granted an

extension of time to file required documents, including payment

advices, to June 10, 2019.        However, the debtors did not file

payment advices until June 17, 2019, and July 5, 2019.


                                       5
Case 19-00302-SMT   Doc 43   Filed 08/22/19 Entered 08/22/19 14:03:04   Desc Main
                             Document Page 6 of 8


      Moreover, under § 521(a)(1)(B)(iv), the debtors were

required to provide “payment advices received within 60 days

before the date of the filing of the petition.”             The debtors

filed this case on May 6, 2019, meaning that the debtors were

required to provide payment advices received during the period of

March 7, 2019, to May 5, 2019.         For that 60-day period, Turay

submitted no payment advice received in that 60-day period, and

Mansaray submitted only one received in that 60-day period for a

single two-week pay period.        The trustee’s motion to dismiss

asserted that the payment advices were incomplete, and the

debtors have not attempted to demonstrate that they submitted all

payment advices received during the period of March 7, 2019, to

May 5, 2019.    Accordingly, the debtors have not shown that they

complied with 11 U.S.C. § 521(a)(1)(B)(iv).

      Moreover, the debtors have not explained why they failed to

file a timely opposition to the trustee’s Motion to Dismiss.                The

debtors were clearly warned that:

           *IF YOU FAIL TO FILE A TIMELY OBJECTION, THE MOTION
      MAY BE GRANTED BY THE COURT WITHOUT A HEARING. The court
      may grant the motion without a hearing if the objection
      filed states inadequate grounds for denial. Parties in
      interest with questions may contact the Trustee.

The debtors failed to file an opposition to the trustee’s Motion

to Dismiss, and have not provided any reason for their failure to

do so.

      Also, the debtors have still not filed their schedules in


                                       6
Case 19-00302-SMT   Doc 43   Filed 08/22/19 Entered 08/22/19 14:03:04    Desc Main
                             Document Page 7 of 8


proper form after schedules that were not in proper form were

stricken.   Under § 521(i), the court is required to dismiss upon

motion of any party in interest any case where the debtor has

failed to file documents required to be filed pursuant to

§ 521(a), including the debtors’ schedules and complete payment

advices, within 45 days of the filing of the petition.                  It has

been more than 45 days since the petition was filed in this case,

and it does not make any sense for the court to vacate the

dismissal of a case subject to mandatory dismissal.

      Finally, the debtors have not shown why vacating the

dismissal of their case would not be prejudicial to creditors.

This case is not ready to proceed after nearly four months.

Vacating the order of dismissal would require giving the debtors

time to get all their documents, and the case, in a posture in

which it is ready to proceed.         This would result in further

unreasonable delay that is prejudicial to creditors.1

                                     III

      For all these reasons, it is



      1
        The dismissal of the case will not bar the filing of a
new case by the debtors, but if a new case is filed within one
year after the dismissal of this case, 11 U.S.C. § 362(c)(3) will
apply with the consequence that the automatic stay of 11 U.S.C.
§ 362(a) may expire if the debtors are unable to move timely to
obtain an extension of the automatic stay (or if they are unable
to demonstrate that they are entitled to such an extension of the
automatic stay). The debtors are encouraged to employ an
attorney if they file a new case.


                                       7
Case 19-00302-SMT                                                                                    Doc 43                     Filed 08/22/19 Entered 08/22/19 14:03:04   Desc Main
                                                                                                                                Document Page 8 of 8


                              ORDERED that the debtors’ Motion to Vacate Order (Dkt. No.

41) is DENIED.

                                                                                                                                                    [Signed and dated above.]

Copies to: Debtors (by hand-mailing); recipients of
e-notifications of filings.




R:\Common\TeelSM\TTD\Orders\Mtn to Reconsider\Order denying Mtn to Reconsider (R 59)_Zainab Mansaray and Mohamed Turay_v3.wpd
                                                                                                                                          8
